Citation Nr: 0532247	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-31 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased disability rating for 
service-connected right leg gunshot wound residuals, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Detroit, Michigan Regional Office (the RO) of the Department 
of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from October 1943 to July 
1946.  He was wounded in action on Okinawa in May 1945.

In a March 2004 rating decision, the RO, in pertinent part, 
denied the veteran's claims of entitlement to service 
connection for hearing loss and entitlement to an increased 
disability rating for his service-connected right leg gunshot 
wound residuals.  The veteran indicated disagreement with 
that decision and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in September 2004.

A motion to advance this case on the docket was granted by a 
Deputy Vice Chairman of the Board in November 2005.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

Issues not on appeal

In the rating decision of March 2004, the RO also denied a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).  The veteran did not thereafter indicate disagreement 
with that decision as it pertained to the matter of 
entitlement to TDIU benefits, and that issue is accordingly 
not on appeal.  See 38 C.F.R. § 20.200 (2005) and Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The Board also notes that the veteran, in the Notice of 
Disagreement submitted by him in April 2004, requested 
service connection for a right knee disability.  In the 
Statement of the Case issued thereafter, the RO indicated 
that the question of disability arising from right knee 
impairment would be addressed in a separate rating decision.  
No such decision is associated with the veteran's claims 
file, and the Board is therefore without authority to 
consider the matter at this time.  That issue is accordingly 
referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  A nexus between current hearing loss and in-service 
acoustic trauma is not demonstrated by competent clinical 
evidence.

2.  Right leg gunshot wound residuals are manifested 
primarily by foot drop, an inability to walk on the toes, 
rang of motion limited to dorsiflexion only, with pain and 
fatigue.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
leg gunshot wound residuals so as to render impractical the 
application of the regular schedular standards. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005r).

2.  The criteria for a 40 percent disability rating for 
service-connected right leg gunshot wound residuals have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2005).

3.  The criteria for an increased disability rating for 
service-connected right leg gunshot wound residuals, on an 
extra-schedular basis, are not met.  38 C.F.R. § 3.321(b)(1) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss, 
which he alleges is the product of in-service acoustic 
trauma.  He specifically alleges that he was exposed to loud 
noise, to include grenade explosions and gunfire, during 
combat and that his current hearing loss is related thereto.  
He is also seeking an increased disability rating for his 
service-connected right leg gunshot wound residuals, 
specifically alleging that he experiences problems with 
mobility.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].



To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the March 2003 rating decision, and by the 
statement of the case issued in September 2004, of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims. 

Crucially, a letter was sent to the veteran in October 2003 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claim for service 
connection for hearing loss.  The letter explained to the 
veteran that VA was processing his claim.  The letter 
discussed the evidentiary requirements pertinent to his 
claim, and specifically set forth the criteria by which 
service connection can be established.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
October 2003 VCAA letter, the veteran was informed that, if 
there was medical evidence he wanted VA to obtain for him, he 
was to complete and return to VA the accompanying VA Form 21-
4142, Authorization and Consent to Release Information, to 
authorize the release of information from any doctors and/or 
hospitals concerning any treatment he received.  He was also 
informed that, on his behalf, VA would obtain reports of 
treatment at a VA facility.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
While the RO's October 2003 letter informed the veteran that 
he was to give VA enough information about records of 
treatment by a private physician so that VA could request 
them from the person or agency that has them, he was advised 
that he could also submit statements from persons who knew 
him when he was in service and who knew of any disability he 
had while on active duty; records and statements from service 
medical personnel; employment physical examinations; medical 
evidence form hospitals, clinics, and private physicians; 
pharmacy prescription records; and insurance examination 
reports.

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In the October 2003 letter, he was 
advised that he could "send any medical reports you have."  
He was also advised, in the Statement of the Case, that "VA 
will...request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim for 
service connection for hearing loss.  The October 2003 
letter, together with the March 2004 rating decision and the 
September 2004 Statement of the Case, properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
his claim for service connection for hearing loss, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the VA would attempt to obtain on his behalf.  Based on this 
procedural history, the Board finds that the veteran was 
notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's service connection 
claim was initially adjudicated by the RO in March 2004, 
subsequent to the furnishing of VCAA notice in October 2003.  
The Board accordingly finds that there is no prejudice to the 
veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Inasmuch as there are no 
VCAA timing errors in this case, the question of potential 
prejudice that would result therefrom need not be addressed 
further.

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his hearing loss claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating the claim.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  

The veteran has been apprised of VCAA notice obligations only 
with reference to his claim for service connection for 
hearing loss.  He has not been apprised of VCAA notice 
obligations as they pertain to his claim for an increased 
disability rating for his service-connected right leg gunshot 
wound residuals.  Such deficiency, however, does not 
prejudice the veteran in view of the award herein of the 
maximum compensation allowable under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service treatment.  He was examined by VA in 
February 2004 and July 2004, the reports of which are 
associated with his claims file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He declined 
opportunities to present testimony at a personal hearing 
either at the RO or before a member of the Board.  In 
addition, he has not indicated the existence of any other 
evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for hearing loss.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2005). For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Analysis

The report of a February 2004 VA audiometric examination, 
which is the most recent clinical evaluation of the veteran's 
hearing ability, shows hearing thresholds in each ear of at 
least 30 decibels for all frequencies tested between 500 
hertz and 4000 hertz.  The Board accordingly finds that a 
disability for VA purposes under 38 C.F.R. § 3.385 is 
currently manifested, and that Hickson element (1), a current 
disability, is satisfied.

With respect to Hickson element (2), the Board will 
separately discuss disease and injury.

The veteran's service medical records do not demonstrate in 
service hearing loss.  The service medical records are devoid 
for any reference to hearing problems or complaints.  

It is also noted that a diagnosis of sensorineural hearing 
loss is first shown in June 2003, more than 55 years 
following the veteran's separation from service.  
Significantly, the report of a VA examination conducted in 
December 1949, more than three years subsequent to service 
separation, shows that hearing was recorded as 20/20, 
bilaterally.  It follows that the presumption that may be 
accorded the manifestation of sensorineural hearing loss 
within one year after service separation is not for 
application in this case.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Board, however, also notes that the veteran is a combat 
veteran, as demonstrated by his service-connected gunshot 
wounds.  The veteran's contentions, to the effect that his 
hearing loss is the product of exposure to grenade explosions 
and other combat noise, must be considered in accordance with 
38 U.S.C.A. § 1154(b), which stipulates that, in the case of 
a veteran who engaged in combat, VA will accept lay or other 
evidence as sufficient proof of the occurrence of an injury 
or disease alleged to have been incurred therein.  In this 
instance, the veteran has alleged that he was subject to in-
service loud noise, constituting acoustic trauma.  See also 
38 C.F.R. § 3.304(d) (2005).  Such allegations, which are 
consistent with his various service-connected gunshot wound 
residuals, are sufficient to establish the presence of an in-
service injury, acoustic trauma, thereby satisfying Hickson 
element (2).

The determinative question, therefore, is element (3), 
whether there is a medical nexus between the veteran's 
current hearing loss and his in-service acoustic trauma.  

No such nexus is presented in this case.  While the veteran 
has alleged that his current hearing loss is the product of 
in-service acoustic trauma, such an etiology was specifically 
considered, and rejected, on VA examination.  The report of 
the February 2004 VA audiometric examination shows that the 
veteran reported an extensive post-service history of noise 
exposure as an equipment operator, with the examiner 
concluding that "this veteran's bilateral hearing loss was 
not, at least as likely as not, due to or aggravated by his 
military service."

The only evidence in support of the veteran's position is his 
own statements that there is a nexus between his current 
hearing loss and his service.  He has not, however, 
established that he has the requisite medical knowledge to 
render his opinions probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 [a lay person without medical training 
cannot offer opinion on matter requiring medical knowledge]; 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board further notes that while under 38 U.S.C.A. 
§ 1154(b) VA could accept his lay testimony as to the 
incurrence of an injury, this provision does not allow VA to 
accept as probative his statements as to causation of his 
current disability.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. 
A veteran must still generally establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
confirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to question whether there is a nexus between the in-
service event and the current disability.  

For the reasons stated immediately above, the Board concludes 
that Hickson element (3) is not satisfied, and the veteran's 
claim for service connection for hearing loss accordingly 
fails.

2.  Entitlement to an increased disability rating for 
service-connected right leg gunshot wound residuals, 
currently evaluated as 30 percent disabling.

The veteran's seeks an increased disability rating for his 
service-connected gunshot wound residuals of the right lower 
extremity, which are currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2005).

The Board observes in passing that service connection is also 
in effect for gunshot wound residuals of the abdomen (30 
percent disabling); the right buttock 
(20 percent disabling) and the neck (10 Percent disabling).  
None of these disabilities is the subject of this appeal, and 
the medical evidence sufficiently distinguishes them from the 
right leg disability here under consideration.  Cf. 38 C.F.R. 
§ 4.14 (2005) [the evaluation of the same disability under 
various diagnoses is to be avoided]. 

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21 (2005) [application of rating schedule]; 
see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8521, are as follows:

Complete paralysis of the external popliteal nerve:

40%	foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes;

Incomplete paralysis of the external popliteal nerve:

30%	severe;

20%	moderate;

10%	mild.

Factual background

Service medical records show that the veteran was wounded 
while in combat on Okinawa in May 1945, incurring shell 
fragment wounds to the neck, abdomen, right thigh and right 
leg.  Service medical records dated thereafter show continued 
treatment, to include anastomosis surgery, on the right leg 
due to peroneal nerve damage.  Re-anastomosis was performed 
in March 1946 after the right peroneal nerve was found to be 
of very poor quality at both the proximal and distal ends, 
with a poor post-surgery prognosis due to the poor quality of 
the neural tissue available.  Additional corrective surgery 
was performed in May 1946, following which the veteran 
regained the ability to dorsiflex the foot and was able to 
walk quite well while wearing a shoe; there was slight foot 
drop when he was unshod.

The report of a December 1946 physical examination shows that 
the veteran "still" had complaints of weakness and tiring 
of the right knee, loss of control at the right ankle, 
slapping of the foot, an intermittent inability to stand on 
the right foot, and loss of sensation in the back of the 
right leg and in the front of the foot.  The report indicates 
diagnoses to include residuals of right peroneal nerve 
injury, deep, manifested by right foot drop; loss of 
sensation of the right calf, lower leg, and anterior right 
foot; weakness of right lower extremity; 1-inch atrophy of 
the right calf; and reduction of right foot (sic) flexion to 
90 degrees.

In an April 1947 rating decision, the RO awarded the veteran 
service connection for a disability characterized as gunshot 
wound, leg, right, with paralysis, severe, peroneal nerve; 
healed comminuted fracture, fibula, with hypertrophic 
changes.  A 30 percent disability rating was assigned under 
Diagnostic Code 8521.  

The 30 percent rating that was assigned in April 1947 has 
remained in effect since that rating decision, and is 
protected; see 38 C.F.R. § 3.951(b) (2005).  The veteran now 
contends that he should be awarded a higher rating, alleging 
that he has problems getting dressed, that he cannot run, and 
that he has foot drop.  

The report of a July 2004 VA examination shows that the 
veteran walked with an interrupted gait, hiking his right 
foot up with his right knee and exhibiting difficulty 
initiating tandem gait.  He was able to walk on his heels, 
but could not tolerate walking on his toes.  On examination, 
it was noted the right foot great toe metatarsal phalangeal 
and distal interphalangeal joints were fused, while on the 
second, third, and fourth toes of the right foot the 
metatarsal phalangeal joints were fused, with the proximal 
interphalangeal joints exhibiting flexion to 20 degrees of 35 
degrees active and passive, the distal interphalangeal joints 
exhibiting flexion to less than 10 degrees of 60 degrees, and 
extension to less than 5 degrees of 30 degrees.  There was 
plantar flexion of the right ankle to 20 degrees of 45 
degrees, with fatigability and pain at the last 10 degrees of 
flexion.  There was right ankle dorsiflexion to 10 degrees 
out of 20 degrees, with pain and fatigability throughout the 
range of active dorsiflexion.  It was also noted that there 
was visible deformity of the right tibial plateau secondary 
to the gunshot wound, with residual peroneal nerve loss.  

The report of a February 2004 VA examination indicates 
similar findings, with "somewhat weak" right foot 
dorsiflexion restricted from 0 (zero) degrees to 10 degrees.  
On neurologic examination, sensation to pinprick was intact 
in the right foot but was diminished on the lateral aspect of 
the right calf.  Deep tendon reflexes were reduced for both 
the right knee and the right ankle.  The report indicates a 
diagnosis of paralysis of external popliteal nerve.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right leg gunshot wound residuals.  He 
essentially contends that the symptomatology associated with 
this disability is more severe than is contemplated by the 
currently assigned 30 percent rating.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's right leg gunshot wound residuals are currently 
rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8521.  This 
diagnostic code is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability in the veteran's case (paralysis of 
the peroneal nerve).  Review of the medical evidence compiled 
pursuant to the initial treatment of the veteran's right leg 
gunshot wound residuals reflect specific attention to the 
right peroneal nerve, with paralysis of the right peroneal 
nerve having been diagnosed.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code or 
codes would be more appropriate, and the veteran has not 
requested that another diagnostic code be used.  

Accordingly, the Board concludes that Diagnostic Code 8521 is 
the most appropriate in this case.

Discussion

The Board is of the opinion that the right leg gunshot wound 
residuals exhibited by the veteran, rated as paralysis of the 
external popliteal nerve, more nearly approximates the 
criteria for complete paralysis.  The recent medical evidence 
demonstrates that he could not walk on the toes of his right 
foot, and that many of the joints in these toes were fused.  
There was evidence of foot drop, and even limited 
dorsiflexion of the foot was apparently accomplished only 
with pain and fatigue.  Under Diagnostic Code 8521, these 
symptoms more nearly constitute complete paralysis of the 
peroneal nerve, and warrant the assignment of a 40 percent 
disability rating.  See 38 C.F.R. §§ 4.7 and 4.21 (2005).  
The assignment of such a rating also takes into account the 
degree of functional impairment exhibited by the veteran on 
examination, as shown by his ability to dorsiflex the right 
foot only with pain and fatigue. 

In brief, the Board finds that a 40 percent disability 
evaluation under Diagnostic Code 8521 more accurately 
reflects the current level of severity exhibited by the 
veteran, and that the evidence favors the assignment of that 
rating.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

There is no evidence that the veteran has been recently 
hospitalized for treatment of his service-connected right leg 
gunshot wound residuals; he has not alleged that he has 
required hospitalization for this disability, and no evidence 
indicates that any hospitalization was necessitated.  There 
is also no evidence on file that this disability markedly 
interferes with employment.  The July 2004 VA examination 
report indicates that the veteran is retired.

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  His disability has been deemed to 
constitute complete paralysis of the peroneal nerve, and he 
has been awarded the maximum schedular rating that can be 
assigned for peroneal nerve injury.  The Board accordingly 
finds that the veteran's disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  Therefore, the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for service-connected right 
leg gunshot wound residuals.


ORDER

Service connection for hearing loss is denied.

A 40 percent disability rating is granted for service-
connected right leg gunshot wound residuals, subject to the 
laws and regulations governing the disbursement of VA 
monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


